 In the Matter ofSHEFFIELD FARMSCOMPANY, INC., EMPLOYERandMILK WAGONDRIVERS,LOCAL 607,INTERNATIONAL BROTHERHOOD orTEAMSTERS,AFL, PETITIONERCase No. 2-R-6886.-Decided April 25, 1947Weil, Gotslial & Manges, by Mr. Robert A below,of New York City,for the Employer.Mr. Samuel J. Cohen,of New York City, for the Petitioner.Mr. Warren H. Leland,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on December 3, 4, 9,. and 10, 1946, J efore Berthas Diamond,hearing officer.'The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.At the hearing,the Employer moved that the petition be dismissed.For reasonshereinafter stated, the motion is hereby denied.'Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSheffield Farms Company, Inc., is a New York corporation withits principal offices and place of business in New York City where itis engaged in the processing and sale of dairy products.We are con-corned, in this proceeding only with the Employer's operations in. theGreater New York area.During the year.ending November M, 1946, :the Employer purchased commodities valued in excess of $1,000,000,approximately 33 percent of which was received from points outsideI In its motion to dismiss the Employer asserted,inter alia,that the Petitioner hadfailed toprove thatit represented a substantial number of its clerical employees.How-.ever, the showingof interest is merely an administrative expedient"adopted to enablethe Board to determinefor itselfwhether or not further proceedings are warrantedMatter of 0.D. Jennings&Company,68 N. L. R. B.516, 518.73 N. L. R. B., No. 111.572 SHEFFIELDFARMS COMPANY, INC.573the State of New York.During thesame period, the Employer soldfinished products valuedin excessof $1,000,000, approximately 25percent of which was shipped to points outside the State.The Employer admits and we find that it isengaged in commercewithin the meaning of the National Labor Relations Act.H. THEORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with American Fed-eration of Labor, claiming to represent employees of the Employer.III.THEQUESTION CONCERNING, REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe petitionerseeks,generally, a unit consisting of all the Em-ployer's non-supervisory office and clerical employees in the GreaterNew York area. This proposed unit embraces the Employer's execu-tive and branch offices.The Employer contends that the executiveoffice employees should not be included in any bargaining unitbecausethey are exclusively engaged inmanagerialfunctions; the Employeralso contends that the clerical employees should, in any event, beestablished in two separate units, one comprising its branch plants,and the other comprising the executiveoffices.2The Employer's executive offices and 20 of its branchesare locatedwithin the Greater New York area. The branches are, scatteredthroughout the area and the executiveoffices arelocated in a 6-storybuilding in midtown New York. The building which houses theexecutive office is flanked by 2 3-story buildings, containing 1 of theEmployer's. branches.Virtually all of the Employer'sclerical em-ployees in. the Greater New York area are employed through theWhile the clericaltasks in the 'xecutiveofcesmay 'be broader.in.scope, they-are of thesame general nature as those performed in branch offices and requiringspbstantially the same skills. , We find, therefore, that .,all of theEmployer's office and clerical employees-in' itsbranchesand in itsexecutive offices constitute a homogeneous group and havea substantial2The parties agreed to include porters and cafeteria employees in the. unit.:;3 The Employer's clerical.employees:at braneho%^eutside theJldetropolltan;-area ordinwilyare hired locally. 574DECISIONS OF NATIONALLABOR RELATIONS BOARDcommunity of interest warranting their-inclusion in a single bargain-,ing unit.At the hearing the parties agreed to exclude certain categories ofemployees.'They, ,disagreed,, however, respecting, other categorieswhom i he'Petitioner- would include and the Employer would exclude.A. Executive office,--.Section. salesmen;and_demonstrators:--TheEmployer` employs 'ap-proximately- seven section salesmen and demonstrators who are alsoentitled special accounts salesmen. - Three-of these individuals demon-strate the Employer's products by arranging displays in stores andissuing samples to the general public.. The remaining four are as-signed to maintaining and developing sales service and customer rela-tionship with large volume wholesale accounts. In the course of theirduties, they check on deficiencies of sales and service by route salesmenor drivers.They report service complaints in writing to the assistant;general wholesale sales manager who, in turn, reviews them with the,branch sales manager covering the territory in which the complaintoriginated.They also investigate complaints which have been re-ferred by branch office managers to the executive office.Such com-plaints sometimes involve alleged dereliction on the part of routesalesmen.The special accounts salesmen in the course of their in-vestigations can effectively recommend the discharge or discipline 'ofemployees who have been found to have been at fault in dealing withcustomers. It is apparent that the duties and interests of the sectionsalesmen and demonstrators are substantially different from those of'the other employees involved.Accordingly, we, shall exclude theseemployees from the unit.'Collector:The collector develops general policy with regard to col=lections in all branches, and he checks on the manner in which suchpolicy is effected.His functions are essentially managerial, dis-tinguishable in character from the duties of. office and clerical em-ployees.Accordingly, we shall exclude the collector from the unit.'Employees in the general ledger unit:There are four employees in.the general ledger unit who handle over-all figures for the. Employer's4A Executiveoffices: Executives, department heads, executive assistants, section supervisors and assistants,unit supervisors,engineering department, technical and researchdepartment,auditors, part-time employees who work less than 75 percent of the regularwork week or month.IB Branches-General managers, home service branch managers,home service assistant,branch managers,wholesale branch managers,wholesale assistant branch managers, officemanagers,division engineers,plant managers,plant supervisors,assistant plant managers,garage and stable supervisors, assistant garage supervisors, wagon shop supervisors, labora-tory technicians,part-time employees working less'than-75 percent of the regular workweek or month.SeeMatter of Atlantic Company,65 N L R. B 1274, 1276."Matter of The Electric Controller d ManufacturingCompany, 69 N. L R. B. 1242. SHEFFIELD FARMS COMPANY, INC.575;general ledger and profit and loss ledger. They also prepare. a monthlyanalysis of,all expenses.They have access to data indicating the Em-ployer's financial status and its profit -and loss figures.These em-,ployees do. not assist in, a confidential capacity anyone exercisingmanagerial functions in the field of labor relations.Accordingly, we,shall include these employees in the unit.'Employees ,in the cost section:There are five employees in the costdepartnigpt who. compute and have access to figures which disclose -thefinancial condition of the Employer's branches.However, they donot assist in a confidential capacity anyone exercising managerial func-tions in the field of labor relations.Accordingly, we shall includethem in the unit.Confidential clerks:One clerk operates the lithograph machine usedto duplicate profit and loss statements, bulletins, and other similarmatters; another prepares the stencils for this machine; and a thirdclerk maintains the central file where the Employer stores its financialand other business records.These are not confidential records respect-ing labor relations.We shall include these employees in the unit.Confidential secretaries :The Employer: has , furnished- job descrip-tions for 54 secretaries whom it claims to be confidential.Analysis ofthe job descriptions and the evidence as to the persons responsible forformulating, determining, and effectuating labor relations policiesdiscloses that only the following secretaries assist in a confidentialcapacity persons exercising managerial functions in the field of laborrelations : Secretaries to executives,s and departmental heads,° the as-sistant personnel manager, supervisor of confidential personnel recordsand salary administration, personnel employment manager, supervisorof personnel training, supervisor of personnel group insurance andhospitalization, supervisors of country plant operations, supervisor ofmilk allocation, assistant chief engineer, supervisors of transportation,,and truck body maintenance, asistant comptroller and office manager,attorney, director of safety, and pay-roll department supervisor.Weshall, accordingly, exclude the above-named employees from the unit.Personnel department:There are seven employees in the personneldepartment of whom two keep records for *age and salary administra-tion of all employees, one maintains the records of the "Suggestions"7 SeeMatter of Wagner Electric Company,67 N. L R B 1104The executives consist of the president and director : Executive vice president anddirector,; senior vice president and director; senior vice president, secretary and directorfourvice presidents `arid directors ; treasurer ; comptroller ; real estate and'insurance man-agerand director ; evaporated milk division sales manager and director ; Technical directorand director.The president and director has an assistant secretary who should likewise beexcludedThese comprise the city production department manager ; chief engineer ; traffic depart-ment manager;purchasing agent ; home service sales manager ; wholesale sales manager ;personnel manager;advertising manager , public relations department manager ; and gen-eral creditmanager.739926-47-vol. 73-38 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDsystem,one has charge of confidential medical statistics,another hascharge of group and hospitalization insurance records, and one acts asa receptionist.The foregoing employees analyze and furnish informa-tion in the field of labor relations for the benefit of persons in the per-sonnel department who formulate labor policies.We are of the opin-ion that they are confidential employees and we shall exclude themfrom the unit.The seventh employee is a graduate nurse who acts asassistant to the physician.She is clearly a professional employee.We shall exclude her from the unit b0B. BranchesHome service . ection salesmen and wholesale section salesmen:These employees are responsible to the branch managers;they checkand maintain relations with customers and prospects in the area servedby the routes in their sections. In the performance of their duties,they work closely with route salesmen to see that leads are secured andfollowed up and that service is promptly rendered.The section sales-men also investigate and report on complaints regarding route sales-ment.These reports are transmitted to the branch managers in orderto enable them to take necessary corrective action.Section salesmen,inmaking their reports,can effectively recommend the disciplineand discharge of employees and thus exercise supervisory powers.Accordingly,we find that these employees perform supervisory func-tions and we shall exclude them from the unit.Collectors.There are approximately 20 collectors who check routesalesmen's books to determine if collections have been properly madeand accounted for.They also investigate adherence to prescribedcredit policies.Collectors report to the branch managers deviationsfrom authorized credit policy,book shortages,and customers' com-plaints regarding overcharges.They have authority effectively torecommend the discipline and discharge of route salesmen.Accord-ingly, we find that these employees perform supervisory functionsand we shall exclude them from the unit.Head bookkeepers:There are approximately 25 head bookkeeperswho determine qualifications of employees who are hired through theexecutive offices;in some instances they actually hire employees.Where hiring is done at the executive office, the head bookkeeper hasthe power to reject an applicant.A head bookkeeper can effectivelyrecommend to a branch office supervisor the dismissal or discipline ofan employee under his supervision.He may also summarily dischargean employee found to be dishonest or guilty of falsification of rec-io SeeMatter o}:MontgomeryWard and Company,64 N.L. R.B. 674. SHEFFIELDFARMS COMPANY, INC.577ords.Accordingly, we find that these employees perform super-visory functions and we shall exclude them from the unit.Head cashiersThere are three head cashiers, each of whom super-vises from two to five cashiers.They can recommend effectively thehire or discharge of their subordinates.Accordingly, we find thatthese employees perform supervisory functions and we shall excludethem from the unit.Order department supervisor:There is one employee who super-vises five or six employees in the Order Department in the West 57thStreet Branch.She can effectively recommend the hire or dischargeof her subordinate employees.Accordingly, we shall exclude herfrom the unit.Confidential secretaries:The Employer has furnished job descrip-tions for approximately 40 secretaries whom it claims to be con-fidential.Analysis of the job descriptions and the evidence as to thepersons responsible for formulating, determining, and effectuatinglabor relations policies disclose that only the secretaries listed below 11assist in a confidential capacity persons exercising managerial func-tionsin thefield of laborrelations.We shall, accordingly, excludethem from the unit.We find that all-office and clerical employees employed at the Em-ployer's executive offices and in its branches in the Greater New York:area,Fairfield County, Connecticut,Westchester, Long Island, andNew Jersey, includinggeneralledger unit clerks, cost section clerks,and all other employees listed in schedule "A," but excluding em-ployees listed in schedule "B," attached hereto, employees who workless than 75 percent of the workweek or month, and all supervisoryemployees with the authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collectivebargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Sheffield Farms Company, Inc.,New York City, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55'Secretaries to general managers,salesmanagerforNew Jersey,branch managers,home service branch managers,wholesale branch managers,plant managers,and divisionengineers. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees. in the unit found appropriatein, Section IV, above, who were employed during the pay-roll' periodimmediately preceding the date of this Direction, including' employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in theat the polls; but excluding. those employees who-liav'e- since- quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not.,they desireto be represented by Milk Wagon Drivers, Local 607, 'International `Brotherhood of Teamsters, AFL, for the purposes of collective bar-gaining.SCHEDULE A1.Executive 01ficeSecretaries.to :Medical DirectorMilk EconomistButter and Egg ProcurementManager,City Production Assistant Department ManagerSupervisor of Freight Claim-rate SectionWholesale Assistant Sales ManagerAdvertising Production ManagerAssistant General Credit ManagerAssistant Director of SafetySupervisor of Compensation ClaimsSupervisor of Public Liability ClaimsGeneral Insurance Supervisors and AdjustersChemurgic Division Sales ManagerCliemurgic Division Assistant SalesManagerSupervisor of General Costs and StatisticsProducts Control Department SupervisorAccounting Systems SupervisorSupervisors of Research Products_Supervisor of Quality ControlCafeteria EmployeesPorters2.BranchesSecretaries. to : ,Assistant General ManagersAssistant Home Service Branch ManagersAssistant Wholesale Branch Managers,, ,'Assistant Sales Managers for New Jersey-PhysicianCollectors SHEFFIELDFARMS COMPANY, INC.SCHEDULE B1.Executive O fiatExecutives579Department HeadsExecutive AssistantsSection Supervisors' and AssistantsUnit SupervisorsEngineering DepartmentTechnical and Research DepartmentAuditorsSection Salesmen and DemonstratorsCollectorPersonnel DepartmentClerks, AssistantSupervisor of VeteransAdministration and Suggestions System, Receptionist andNurseSecretaries to :Executives and Department. HeadsAssistant Personnel ManagerSuper-visor-"of Confidential Personnel Records and SalaryAdministrationPersonnel Employment ManagerSupervisor of Personnel TrainingSupervisor of Personnel Group Insurance and Hospitali-zationSupervisor of Milk AllocationAssistant Chief EngineerSupervisors of Transportation and Truck Body MaintenanceAssistant Comptroller and Office ManagerAttorneyDirector of SafetyPay-roll Department SupervisorSupervisors of Country Plant Operations2.BranchesGeneral ManagersHome Service Branch ManagersHome Service Assistant Branch ManagersWholesale Branch ManagersWholesale Assistant Branch ManagersOffice ManagersDivision EngineersPlant ManagersPlant SupervisorsAssistant Plant ManagersGarage and Stable SupervisorsAssistant Garage and Stable Supervisors 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDWagon Shop Supervisors-Laboratory Technicians-Section Home Service and Wholesale SalesmenCollectorsHead BookkeepersHead CashiersOrder Department SupervisorSecretaries to :General ManagersSales Manager for New JerseyDivision EngineersBranch ManagersHome Service Branch ManagersWholesale Branch ManagersPlant Managers '